IN THE
                         TENTH COURT OF APPEALS



                               No. 10-20-00259-CR

                     IN RE CALVIN DWAYNE VERNON



                               Original Proceeding


                         MEMORANDUM OPINION


      Relator Calvin Dwayne Vernon’s petition for writ of mandamus is denied.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed October 14, 2020
Do not publish
[OT06]